Fheeman, J.,
delivered the following dissenting opinion :
I cannot agree in the conclusion of a majority of my brethren in this case. In' my opinion, it is but the case of a deed of trust given to secure payment of money borrowed to pay for the land, and has no element of a vendor's lien in it; nor is it a debt for the purchase money, under our law making homestead liable for such debts.
The vendor has been paid his debt — received the money in full satisfaction — made a deed, conveying the title to his vendee, who in turn conveyed in trust, to secure the money borrowed to pay for the land. It is, -as shown by the contract of the parties, a deed of trust made by a party having the legal title, to secure payment of a debt due by him. The wife did not join in it; and beyond all question, on the face of the contract, under these facts she is entitled to homestead under the law. We can only avoid this By assuming the debt is for the purchase money; that *231is, the vendor’s claim, which is protected by laAV. The fact-is, the vendor, has received his purchase money, as contracted for, and has no claim for purchase money, and has conveyed the title to his vendee.
The party advancing his money has taken his own security, a deed of trust, without requiring the wife to join. He had a right to do this; and having done so, he should be held to his security precisely as taken. ¥e change it by construction into a del^t for the purchase money, when in fact no purchase money is due, and the vendor has no claim against the ven-dee whatever. In fact it is simply a bill to enforce-this deed of trust to secure the loaned money, the 'vendor not even being a party, or a necessary party. In addition, the contract for this trust security was made alone between the purchaser of the land and the-party loaning the money. The vendee had no lien, as a matter of course, and could not fix such a claim by contract on the land.
This view is sustained by an opinion by Judge Nicholson, giving dower to the widow in a case precisely like this. Homestead and dower stand on precisely the same ground — the one as much favored in law as the other. The cases cannot be distinguished. I am unwilling to overrule that case, because this may be apparent justice in the present case. The case referred to, as I now remember, was a stronger case than the present one. In that ease the vendor selling the land, made a conveyance of the land, retaining no lien on its face. He, however, contracted for security of a deed of trust on the same land to secure the purchase *232money and took it. We held that having chosen this security, it being within the letter of the statute, the widow was entitled to dower, her trust not being enforced in the lifetime of the maker. The case before us being only for borrowed money, is not so strong as the one referred to. For these reasons I am compelled to dissent.